DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 20, it appears the claim should depend from claim 19, not claim 18.  The presence of the language “wherein the molding step…” does not coincide with claim 18, rather it coincides with claim 19.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 11-14, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matejko-Anger (US 2014/0367901).  Regarding claims 1, 16, Matejko-Anger teaches a suspension mat (12; see Figure 4) for a vehicle seat (see paragraph [0002]), comprising: a spring element (20) and a guiding support (30) for at least one electrical cable (50), wherein the guiding support is molded onto the spring element (20; see item 54 in Figures 2-3 and paragraphs [0036]-[0037]).

Regarding claim 2, Matejko-Anger further teaches wherein the guiding support (30) comprises at least one groove suitable for receiving at least one electrical cable (see groove 32 in item 30; Figure 3).

Regarding claim 3, Matejko-Anger further teaches wherein the at least one electrical cable (50) is inserted in the at least one groove (see Figures 2-3).

Regarding claim 11, Matejko-Anger further teaches wherein the guiding support extends along edges of a planar central portion of the spring element (see Figure 4).

Regarding claim 12, Matejko-Anger further teaches wherein the spring element comprises at least one spring, each spring being formed by a bent metal wire (see Figure 4).

Regarding claim 13, Matejko-Anger further teaches wherein the guiding support is created integrally with retaining elements of the at least one spring of the spring element (see Figure 4).

Regarding claim 14, Matejko-Anger further teaches wherein the guiding support forms at least one receiving housing for at least one spring (see Figure 4).

Claim(s) 1, 4, 11-14, 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mundell et al. (US 7775603).  Regarding claims 1, 16, 19-20, Mundell teaches a suspension mat (20; see Figure 1A) for a vehicle seat (see Abstract), comprising: a spring element (32) and a guiding support (34) for at least one electrical cable (see Figure 4), wherein the guiding support (34) is molded onto the spring element (see Figure 1A).  The examiner notes that the reference teaches the plastic being molded to the support wire.

Regarding claim 4, Mundell further teaches wherein the guiding support (34) comprises at least one receiving housing (40) for an electrical connector.

Regarding claim 11, Mundell further teaches wherein the guiding support extends along edges of a planar central portion of the spring element (see Figure 1A).

Regarding claim 12, Mundell further teaches wherein the spring element comprises at least one spring, each spring being formed by a bent metal wire (see Figure 1A).

Regarding claim 13, Mundell further teaches wherein the guiding support is created integrally with retaining elements of the at least one spring of the spring element (see Figure 1A).

Regarding claim 14, Mundell further teaches wherein the guiding support forms at least one receiving housing for at least one spring (see Figure 1A).

Regarding claims 17-18, Mundell further teaches wherein the vehicle seat further comprises at least one actuator selected from the large list provided and a sensor from the list provided (see column 1, lines 23-29).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5-10, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mundell et al. (US 7775603) in view of Matejko-Anger (US 2014/0367901).  Regarding claims 5, 7, it is described above what is disclosed by Mundell; however, the reference does not distinctly disclose wherein the guiding support comprises at least one groove suitable for receiving at least one electrical cable.
Matejko-Anger, in a similar field of endeavor, teaches a suspension mat (12; see Figure 4) for a vehicle seat (see paragraph [0002]), comprising: a spring element (20) and a guiding support (30) for at least one electrical cable (50), wherein the guiding support is molded onto the spring element (20; see item 54 in Figures 2-3 and paragraphs [0036]-[0037]).  Matejko-Anger further teaches wherein the guiding support (30) comprises at least one groove suitable for receiving at least one electrical cable (see groove 32 in item 30; Figure 3).  It would have been obvious to one having ordinary skill in the art to replace the guiding support of Mundell with that of Matejko-Anger in order to more securely hold the cable and also have it be removable, if necessary.

Regarding claims 6 and 15, Mundell in view of Matejko-Anger further teaches wherein a receiving housing for an electrical connector is at each end of the at least one groove.  See item 34 of Mundell is replace with item 30 of Matejko-Anger and the groove spans the length of the guiding support therefore lending to the fact that the receiving housing is present at both ends of the groove (see Figure 1A of Mundell).

Regarding claim 8, Mundell further teaches wherein the guiding support comprises at least one receiving housing for an electrical connector and wherein the at least one electrical cable comprises at least one electrical connector received in the at least one receiving housing (see Figures 4-5).

Regarding claims 9-10, Mundell further illustrates a ribbon and electrical cable (see Figure 5A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/Primary Examiner, Art Unit 3636